Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al. (US 2018/0294214).
Regarding claim 1, Aoki discloses a substrate for use in a semiconductor product, comprising:
a dielectric core (110) having first and second major planar surfaces (110A/110B) [Fig. 2A and paragraph 0036]; 
a stress relief layer (122) applied directly onto the first major planar surface (110A) of the dielectric core (110), there being no intervening layer between the dielectric core (110) and the stress relief layer (122), the stress relief layer (122) having a modulus less than a modulus of the dielectric core (110) [Fig. 2A and paragraphs 0036 and 0038];
a first conductive layer (154) applied onto the second major planar surface (110B) of the dielectric core (110), the first conductive layer (154) formed into a first conductive pattern (154) [Figs. 2A and 4G, and paragraph 0043]; and

Regarding claim 2, Aoki discloses wherein the stress relief layer (122) is formed of a dielectric film [paragraph 0038].
Regarding claim 3, Aoki discloses wherein the stress relief layer (122) is formed of one of polyimide, Polybenzoxazole, Benzocyclobutene, compound of silicone and rubber [paragraph 0038].
Regarding claim 6, Aoki discloses wherein the stress relief layer (122) is a solid layer applied continuously over the dielectric core [paragraphs 0038, 0041 and 0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2018/0294214).
Regarding claim 4, Aoki discloses wherein the stress relief layer (122) has a modulus of 100 MPa to l000 MPa (e.g. 0.5 GPa) [paragraph 0038]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Aoki discloses wherein the stress relief layer has a modulus of 300 MPa to 500 MPa (e.g. 0.5 GPa) [paragraph 0038]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 7-8 and 20, Aoki discloses the same substrate and stress relief material as recited in the claims [paragraphs 0036, 0038 and 0087]. The court has held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Aoki discloses wherein the substrate (110) further comprises a plurality of solder balls (140) on the plurality of contact pads, and wherein the stress relief layer (122) is configured to dissipate mechanical stresses between the plurality of contact pads and plurality of solder balls [Fig. 2A, and paragraphs 0036, 0038, 0087 and 0105]. prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Aoki discloses wherein the stress relief layer (122) is between 5 µm and 50 µm thick [paragraph 0038]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jose R Diaz/           Primary Examiner, Art Unit 2815